DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23-36 are rejected under 35 U.S.C. 103 as being unpatentable over FALWELL et al. (2012/0209262) in view of Beeckler et al. (US 2016/0324571).
Regarding claim 23-32, Falwell discloses a catheter (fig.1 and fig.9, catheter 10), comprising: a catheter shaft (fig.1; shaft portion 12) having a proximal end portion (proximal end portion of shaft portion 12) and a distal end portion (distal end portion of shaft portion 12); an expandable fluid delivery element (fig.9; tubes 102) coupled to the distal end portion of the catheter shaft (fig.9); and an expandable member (fig.9; braided conductive member 28) enveloping the expandable fluid delivery element and coupled to the distal end portion of the catheter shaft (fig.9), wherein the expandable fluid delivery element and the expandable member are movable between (a) a compressed state (fig.1) and (b) an uncompressed state (fig.9), and in the uncompressed state, the expandable member is configured to act as a single electrode for conducting and delivering electrical energy to target tissue of a subject (the conductive member 28 is configured to act as a single electrode). Falwell contemplates having different shapes of braided conductive member 28 based on specific needs ([0017] - [0018]) and also different configuration of providing perfusion/irrigation in catheter 10. 
  However, Falwell does not specifically disclose having a spherical shape when in uncompressed state; wherein the expandable fluid delivery element is a balloon; the expandable fluid delivery element is composed of one or more polymers, wherein at least one polymer of the one or more polymers is porous; wherein the expandable fluid delivery element includes a plurality of fluid delivery openings; wherein the plurality of fluid delivery openings are spaced circumferentially about the expandable fluid delivery element; wherein at least a portion of the plurality of fluid delivery openings are spaced axially about the expandable fluid delivery element; the expandable fluid delivery element is coupled to the distal end of the catheter shaft such that the expandable fluid delivery element is configured for fluid communication with a lumen of the catheter shaft; the expandable fluid delivery element is coupled to the distal end of the catheter shaft such that the expandable fluid delivery element is configured for fluid communication with a lumen of the catheter shaft; and the expandable fluid delivery element is moveable from the compressed state to the uncompressed state via pressure in the expandable fluid delivery element resulting from flow of fluid from the lumen to the expandable fluid delivery element; wherein the expandable fluid delivery element is a porous membrane.
Beeckler teaches a probe having balloon assembly with electrode [0047], the balloon having a plurality of ablation electrodes arranged circumferentially about the longitudinal axis on its exterior wall (fig.3, see also [0047]). The balloon is fenestrated by a plurality of irrigation pores and is connected to a source of fluid for passage of the fluid through the pores [0044]. The apparatus includes a distal expandable tip having a spherical shape when in uncompressed state (fig.3); wherein the expandable fluid delivery element is a balloon (fig.3; balloon 46); the expandable fluid delivery element is composed of one or more polymers [0044], wherein at least one polymer of the one or more polymers is porous (pores 47); wherein the expandable fluid delivery element includes a plurality of fluid delivery openings (fig.3; pores 47, see also [0044]); wherein the plurality of fluid delivery openings are spaced circumferentially about the expandable fluid delivery element (fig.3); wherein at least a portion of the plurality of fluid delivery openings are spaced axially about the expandable fluid delivery element (fig.3); the expandable fluid delivery element is coupled to the distal end of the catheter shaft such that the expandable fluid delivery element is configured for fluid communication with a lumen of the catheter shaft (fig.2; lumen of shaft 40); the expandable fluid delivery element is coupled to the distal end of the catheter shaft such that the expandable fluid delivery element is configured for fluid communication with a lumen of the catheter shaft; and the expandable fluid delivery element is moveable from the compressed state to the uncompressed state via pressure in the expandable fluid delivery element resulting from flow of fluid from the lumen to the expandable fluid delivery element ([0048]-[0049]); wherein the expandable fluid delivery element is a porous membrane (fig.3). It is well known in the art different mechanism are widely used including small tubes and inflatable balloons (FALWELL vs Beechler) and these are considered to be interchangeable.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed t as taught by FALWELL with an expandable element that has a substantially spherical and an expandable irrigation delivery system including pores as taught by Beeckler since this modification would have merely comprised a simple substitution of interchangeable irrigation delivery system in order predicate result. 
The modified device of FALWELL/Beechler remains silent regarding a combined area of the plurality of fluid delivery openings is less than a cross-sectional area of the lumen. However, the Applicant failed to provide the criticality or unpredictable results this particular relationship between the pore side and the lumen cross-sectional area. It would have been an obvious matter of design choice to have a combined area of the plurality of fluid delivery openings is less than a cross-sectional area of the lumen, since such a modification would have involved a mere change in the size of a component.  A change in size is general recognized as being within the level of ordinary skill in the art.  In re Rose, 105  USPQ 237 (CCPA 1955).
Regarding claim 33, FALWELL discloses the catheter of claim 32 wherein the expandable fluid delivery element includes a plurality of openings that are non-uniformly distributed along a surface of the expandable fluid delivery element (fig.3; considering the entire balloon 46, the pores 47 are distributed non-uniformly by only considering located at the distal end of the balloon).
Regarding claim 34, FALWELL/Beechler teaches the catheter of claim 32 wherein the expandable fluid delivery element includes a plurality of openings that are uniformly distributed along a surface of the expandable fluid delivery element (fig.3; considering the distal end of the balloon 46; the pores are evenly distributed of Beechler).
Regarding claim 35, FALWELL/Beechler teaches the catheter of claim 23 wherein the expandable member comprises a braid ([0053] of FALWELL).
Regarding claim 36, FALWELL/Beechler teaches the catheter of claim 23 wherein the expandable member comprises a mesh ([0053] of FALWELL).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794